HAZEL, District Judge.
The merchandise, consisting of a three-panel folding screen, 5 feet 10 inches high, the frame being of wood, carved and gilded, and being about 6 inches wide, the panels being of silk, embroidered and having inset a printed picture covered by a glass frame, was assessed for duty as a silk-embroidered article at the rate of 60 per cent, ad valorem under the provisions of the existing tariff act (Act July 81, 1897, c. 11, § 1, Schedule L, par. 390, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670]). The importer claims the screen should be held dutiable at 35 per cent, under Schedule D, par. 208, 30 Stat. 168 [U. S. Comp. St. 1901, p. 164], as an article composed in chief value of wood.
The silk embroidery upon the panels of the screen unquestionably enhances its value to an appreciable extent; and accordingly the assessment would seem to have been proper by virtue of tbe proviso contained in paragraph 339, even though wood was the component material of chief value. Tbe importer contends that paragraph 390 refers only to such articles as are embraced ejusdem generis with laces, lace edgings, insertings, galloons, chiffon, or other flouncings and trimmings, and that the screen is not in any way ejusdem generis with the articles mentioned. I am satisfied that the doctrine of “nosci-tur a sociis” does not apply, and that the case is controlled by the principle enunciated in U. S. v. Altman, 107 Fed. 15, 46 C. C. A. 116, and Carter, Webster & Co. v. U. S. (C. C.) 137 Fed. 978.1 Such appears also to have been the opinion of the Board.
The decision is affirmed.

 Affirmed in 143 Fed. 256, 74 C. C. A. 394.